Citation Nr: 1132694	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  10-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant originally filed a claim of entitlement to service connection for PTSD.  The medical evidence of record indicates that the appellant has also been diagnosed with depressive disorder.   Although not claimed by the appellant, the Board is expanding his original claim to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant without medical expertise cannot be expected to precisely state diagnosis of his mental illness; he filed a claim for his mental condition)


FINDING OF FACT

The Veteran has a psychiatric disorder, to include PTSD and depressive disorder that is attributable to military service.


CONCLUSION OF LAW

The Veteran has PTSD and depressive disorder that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310, 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he has PTSD due to his service in the Republic of Vietnam.  He indicated that he served with the 43rd Engineer Company attached to the 92nd Engineer Battalion, 82nd Airborne.  He reported that while working at ammunition dump in February 1967 the dump was sabotaged and over two thousand napalm bombs were destroyed.  He stated that the base came under heavy mortar attack in May 1967 resulting in casualties and injuries.  

The Veteran submitted several documents which indicate that a base in Bien Hoa came under sapper attack in October 1966, a base at Bien Hoa came under sabotage in February 1967, and a base at Bien Hoa was involved with a standoff in May 1967.  

The Veteran's service medical records do not show any complaints, findings, or treatment for a psychiatric disorder.  

The Veteran's service personnel records show that he served in the Republic of Vietnam from August 1966 to August 1967.  The records indicate that he served as a wheel vehicle repairman with the 43rd Engineer Company.  The Veteran's service separation form shows that he received the Vietnam Service Medal, National Defense Service Medal, Vietnam Campaign Medal, and Sharpshooter Badge.  The records do not show that the Veteran received any combat citations. 

VA outpatient treatment attacks show treatment for depressive disorder for the period from October 2005 to July 2009.  

A psychiatric evaluation performed by W. Anderson, Psy.D., in August 2008 shows a diagnosis of PTSD and depressive disorder.  Dr. Anderson indicated that the Veteran's stressors included witnessing an explosion on the Baton Rouge Victory (a combat ship) in which the ship sank half way and twelve men were killed.  The Veteran also indicated that he perceived an attack in October 1966 while helping to build an ammunition dump, he stated that he was exposed to sniper fire while working as a driver in Vietnam, he witnessed rockets and mortar fire shot at helicopters and saw people falling out of the helicopters, and found body parts while serving in Vietnam.  Dr. Anderson indicated that the Veteran experienced persistent reexperiencing in the form of recurrent intrusive thoughts, persistent avoidance or numbing in the form of avoidance of thoughts, feelings, conversations, activities, places and people associated with traumatic experiences, persistent arousal in the form of problems with insomnia, and problems with anger when unmedicated.  Following a mental status evaluation, Dr. Anderson diagnosed the Veteran with PTSD and depressive disorder and indicated that his psychiatric symptoms were service connected.  

At a December 2009 VA examination, following a review of the claims file and mental status evaluation, the Veteran was diagnosed with depressive disorder.  The examiner indicated that the Veteran did not report sufficient symptoms for a formal diagnosis of PTSD.  The examiner reported that the Veteran had been treated for depressive disorder since 2006 and that a portion of his depression may be related to, or was caused by or a result of his military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  The evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

In the alternative, the chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

Engaged in combat with the enemy, as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6257(2000).  

Furthermore, effective July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39845 (July 13, 2010).

Considering all the evidence of record, and resolving reasonably doubt in favor of the Veteran, the Board finds that service connection for PTSD and depressive disorder is warranted.  The Board notes that the evidence shows diagnoses of PTSD and depressive disorder.  The Board is cognizant that the Veteran's claimed stressors have not been clearly verified.  However, the Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the VA examiner indicated that the Veteran did not meet the full diagnostic criteria for PTSD, Dr. Anderson indicated that a diagnosis of PTSD was appropriate.  Moreover, the VA examiner related the Veteran's depressive disorder to his military service, while Dr. Anderson related the reexperiencing of Vietnam experiences to the Veteran's fear of hostile military or terrorist activity.

The Board consequently finds that the evidence shows that the Veteran has PTSD and depressive disorder as a result of his military service.  Therefore, an award of service connection for PTSD and depressive disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


